Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing October 12, 2010 Via Edgar and Facsimile Mr. Brian R. Cascio Accounting Branch Chief Securities and Exchange Commission Division of Corporate Finance treet, N.E. Mail Stop 0610 Washington, DC 20549 Re: ACL Semiconductors Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 and Amendment No. 1 and Amendment No. 2 Filed on April 15, 2010, April 22, 2010 and September 22, 2010 File No. 000-50140 Dear Mr. Cascio: With respect to the letter dated October 5, 2010 (the Comment Letter), which you sent on behalf of the Division of Corporate Finance of the Securities and Exchange Commission (the Commission) relating to the Annual Report on Form 10-K for the year ended December 31, 2009 (the 2009 10-K) and Amendment No. 1 (the 2009 10-K/A) and Amendment No. 2 (the 2009 10-K/A-2) of ACL Semiconductors Inc., a Delaware corporation (the Company), set forth below are the Companys responses to the comments set forth in the Staffs Comment Letter, numbered to correspond thereto. Note 15. Restatements, page F-33 1. We refer to your response to prior comment 10. We see that you restated to reverse real property impairment originally recognized in 2008. We further see that the amended filings appear to attribute the restatement to a misapplication of guidance related to fair values. Under FASB ASC 360-10-35-17 (and under your accounting policy in Note 2), impairment of real property is recognized when the carrying amount is (1) not recoverable and (2) exceeds its fair value. The carrying amount of a long-lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. Further, an impairment loss is measured as the amount by which the carrying amount of a long-lived asset exceeds its fair value. To help us better understand your disclosure, please respond to the following:  Tell us more clearly how you applied FASB ASC 360-10-35-17 in the initial judgment and subsequently revised judgment regarding the impairment charge. Tell us how you tested the underlying assets for recoverability.  In any relevant future filings, please revise the description of the reasons for the restatement to better connect your explanation to your disclosed accounting policy and the cited guidance. For instance, if true, clarify that there was no shortfall of estimated future undiscounted cash flows at the time the assets were tested for impairment in 2008. In the initial filing, the Company did not consider the effects of ASC 360-10-35-17 and did not perform undiscount cash flow test. Impairment was made due to a temporary market fluctuation that lead to the management believing that the impairment was permanent. Therefore, the Company included the impairment. The rental income and fair rent on the real property did not have fundamental changes at that period of time. Moreover parts of the properties were being occupied by the Company.
